Reasons for Allowance

Claims 32 and 46-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (see U.S. patent no. 6,401,752 (Blackbourn et al.) and U.S. patent no. 2,197,352 (Terkel) as applied to claim 32 in the Office action mailed 2 September 2021) fails to disclose or suggest the combination of features, including “the air intake passage being separated from the connecting member and the push button, and the operating chamber and the air intake passage being connected by a vent” as required by amended claim 32.  Claims 46-50 depend from claim 32, and thus include the allowable subject matter thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. publication no. 2009/0301572 (Nini) discloses a tap with an air inlet means (13) and an air duct (28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754